DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 118 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 118 recites the limitation "the negative cardiac disorder".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 8-15, 17-18, 20 and 116-117 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (US 2005/0085866).
Regarding claims 1 and 14, Tehrani discloses an implantable medical apparatus comprising: a control portion comprising: a processing resource (e.g. Fig. 1, #100); and a non-transitory storage medium to store machine-readable instructions, executable via the processing resource (e.g. ¶¶ 74-78) to cause: generation and application of an electrical stimulation signal to stimulate, via a non-cardiac stimulation element, the nerve or diaphragm during an obstructive sleep apnea (OSA) treatment period (e.g. ¶¶ 12 - an implantable pulse generator stimulates a nerve in the upper airway tract of a patient and a stimulator stimulates the diaphragm), which has a duration of a daily sleep period (e.g. ¶¶ 23, 31, 76, etc.); reception, from a sensor, of sensed physiologic-related information and monitoring the received sensed physiologic-related information, including at least one sleep parameter (e.g. ¶¶  64, 74, etc. - patient position and movement; where the examiner notes that Figs 13A and  ¶¶ 189 of the present application, indicates that this is a sleep parameter) and at least one cardiac parameter (e.g. ¶¶ 20 – heart rhythm/QRS monitoring; ¶¶ 33-35, 43, etc. – ECG, monitoring heart rate, etc.), during a monitoring period which has a duration at least one order of magnitude greater than a duration of the daily sleep period (e.g. ¶¶ 22 – plurality of consecutive nights).
Tehrani fails to expressly disclose stimulating the hypoglossal nerve as claimed; however, Tehrani does not that stimulation of the hypoglossal nerve during OSA, in order to cause contralateral extension of the tongue is known in the art (e.g. ¶¶ 15).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to substitute stimulation of the hypoglossal nerve in place of the phrenic or diaphragm stimulation as cited above, in order to attain the predictable results of enabling an alternate option for preventing the patient from entering the apnea stage, if the other stimulation does not work.
Regarding claims 3-4, Tehrani further discloses wherein the instructions are to determine whether the cardiac related parameter corresponds to a negative cardiac condition for the patient (e.g. ¶¶ 19 - Saturated O2 level drops due to insufficiencies strain of the heart's and/or lungs' functioning) and produce a notification upon the determination of the presence of a negative cardiac condition (e.g. ¶¶ 84).
Regarding claim 5, the negative cardiac condition could be an arrhythmia (e.g. ¶¶ 20).
Regarding claims 8-9, instructions further to cause determination of relationship between at least one sleep-related parameter and cardiac related parameter (e.g. ¶¶ 82-90) and the prior art further displays a trend of the at least one cardiac and sleep related parameters (e.g. Figs 6A-C).
Regarding claim 10, the prior art comprises an implantable sensor to sense the physiologic related information (e.g. ¶¶ 61).
Regarding claims 11-12, movement sensors may be positioned elsewhere on the body (e.g. ¶¶ 64).
Regarding claim 13, the sensor comprises at least one of accelerometer or impedance sensor or pressure sensors (e.g. ¶¶ 62-63) or ECG sensor or blood gas sensors – optical sensors (e.g. ¶¶ 33), etc.
Regarding claim 15, the prior art discloses a non-cardiac pulse generator including the control portion and connected to the non cardiac stimulation element to implement generation and application of the stimulation signal (e.g. ¶¶ 39).
Regarding claims 17-18 and 116, the control portion is implemented via and at least partially incorporated within a mobile device, dedicated station, portal, or user interface displayable (e.g. ¶¶ 83 - finally, the external device 140 includes a display device 156 (or a port where such device can be connected), e.g., for display visual, audible or tactile information, alarms or pages), located at least partially external to the patient.
Regarding claim 20, the monitoring period which has a duration at least one order of magnitude greater than a duration of the daily sleep period (e.g. ¶¶ 22 – plurality of consecutive nights).
Regarding claim 117, the prior art further determines a trend or relationship between at least one sleep-related parameter and cardiac related parameter (e.g. ¶¶ 82-90) and the prior art further displays a trend of the at least one cardiac and sleep related parameters (e.g. Figs 6A-C).
Claims 6-7 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (US 2005/0085866) in view of Albert (WO 2007/021442).  Tehrani discloses the stimulation is adjusted to manipulate and improve the negative cardiac condition of low Saturated O2 (e.g. ¶¶ 43, 81, 95-98); however, it is unclear this would result in determination of any negative cardiac conditions such as atrial fibrillation which are not responsive or are responsive to the application of the stimulation signal.  In the same field of endeavor, Albert discloses detection of atrial fibrillation based on the cardiac signal, in order to determine the extent of cardiac risk. (e.g. ¶¶ 110-112).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to substitute the atrial fibrillation detection as taught by Albert, into the device of Tehrani, in order to improve the prior art of Tehrani in a predictable manner and enabling the device to detect and effectively treat a patient suffering from atrial fibrillation during extreme OSA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792